Citation Nr: 0311200	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1952 to September 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

In March 1998, a video teleconference hearing was held before 
the undersigned who is a Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.

These issues were remanded in July 1998 for further 
development.  The case has now been returned to the Board.

The Board notes that the appellant, in statements received in 
August 1997 and October 1998, reported that he had hepatitis 
that was incurred in service.  It is unclear whether he was 
filing a specific claim for service connection for hepatitis.  
The veteran is informed that if he wishes to file a claim for 
service connection for hepatitis, he should do so with 
specificity with the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for degenerative joint disease of the 
cervical spine and degenerative joint disease of the lumbar 
spine has been obtained by the RO.

2.  Any current degenerative joint disease of the cervical 
spine or of the lumbar spine is not shown to be related to 
any in-service occurrence or event.  It is not at least as 
likely as not that any current degenerative joint disease of 
the cervical spine or of the lumbar spine is related to the 
veteran's service or to any in-service occurrence or event.  
It is not alleged that this injury was sustained in combat.

3.  Arthritis of the cervical spine or lumbar spine was not 
demonstrated within one year from separation from active 
service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 3.309, 3.326 
(2002).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.307, 3.309, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for 
degenerative joint disease of the cervical spine and 
degenerative joint disease of the lumbar spine.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to these issues.  See 38 U.S.C.A. § 
5103A (West 2002).  In this regard there has been notice as 
to information needed, treatment records have been obtained, 
VA examinations have been provided, and there have been 
rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
these claims.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations provide 
no additional duties, are not more favorable to the veteran 
than the statute, and are satisfied as all appropriate notice 
and development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claims.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC) and the letters sent to the 
veteran informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A letter addressing the 
VCAA requirements was provided in June 2002.  This letter and 
other letters from the VA provided notification to the 
claimant and to the claimant's representative of any 
information, and medical or lay evidence, not previously 
submitted that is necessary to substantiate the claim; and 
notice of which evidence, if any, the claimant is being 
expected to obtain and submit, and which evidence will be 
retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

In this case, the veteran is claiming that he currently has 
degenerative joint disease of the cervical spine and 
degenerative joint disease of the lumbar spine that was 
incurred in service.  The competent evidence does not support 
his contention.  

The veteran's service medical records do not show history, 
complaints, treatment, or diagnosis related to the cervical 
spine or lumbar spine, including reports of injury or 
arthritis.  The veteran contends that in service, he fell and 
hurt his knee and at the same time injured his cervical and 
lumbar spine.  The service medical records show that in May 
1953, the veteran fell down a ramp and sustained an injury to 
the left knee; neither at that time, nor subsequently in 
service did the veteran report complaints related to the 
spine.  

The veteran filed the instant claim in April 1996.  In 
support of his claim, treatment records from private 
providers were received.  A treatment record from November 
1971 shows the veteran had a past history of herniation of 
the lumbar spine.  Treatment records from October 1977 and 
November 1977 shows the veteran was seen with a report of 
back pain and arm pain.  He reported a long history of this 
since a service injury in which he experienced a severe back 
injury.  The diagnosis was chronic degenerative spine 
disease.  

In March 1980, the veteran was seen after being involved in 
an automobile accident in March 1980.  He had no complaints 
at that time but the following day he complained of severe 
neck pain and pain radiating down both arms.  Currently he 
had tenderness over the occipital area of the neck with some 
weakness in both arms.  The impression was cervical spine 
with tendonitis.  Treatment records from March 1980 to 
October 1988 show treatment for neck pain and low back pain.  
A note from September 1980 shows that the veteran had an 
arthritic condition that was more or less permanent.  An x-
ray from February 1984 of the cervical spine and lumbar spine 
showed no evidence of fracture or dislocation.  There was 
severe disc degeneration.  

A treatment report from May 1993, shows that the veteran had 
been treated for a work related neck injury since May 1992, 
included was an operative report from June 1992 that shows 
the diagnoses were left lateral recess stenosis, foraminal 
stenosis of the L5, S1 foramina with severe deforming spinal 
stenosis from degenerative spine disease and degenerative 
disc disease.

A hospital record from February 1984 shows the veteran 
reported low back pain for 20 years.  A treatment record from 
May 1984 shows the veteran reported neck pain after a fall at 
work in March 1992.  A report from October 1994 from the 
veteran's private provider shows that it was in regards to a 
workmen's compensation injury claim when the veteran fell in 
March 1992 resulting in severe aggravation and severe injury 
to his lumbosacral spine and cervical spine.  He was disabled 
from the discogenic problems related to the fall in March 
1992.

A report from the veteran's private provider from August 1996 
includes that the veteran reported that he fell down a ramp 
in service which probably explained his lower back and 
cervical spine trauma that was significantly advance with 
post traumatic arthritic changes, degenerative changes and 
osteophyte formation.  In a report from September 1996, the 
provider noted that he had treated the veteran since 1961.  
The veteran provided a history of injuring his lumbar area in 
1953.  When treated in 1961, the veteran had persistent back 
pain.  

An Request to Admit facts court pleading pursuant to an 
insurance claim, which is undated but references treatment in 
1985, shows that annotated "yes" were notations that, 
paraphrasing: the veteran was hospitalized in 1960 for 3-4 
days for back pain diagnosed as a service related injury; 
that the veteran was hospitalized in 1970 for low back pain; 
that he was involved in an automobile accident in March 1980 
and complained of neck pain with final diagnoses of acute 
cervical spine with nerve root irritation, osteoarthritis of 
the cervical and lumbar spine and degenerative lumbar disc 
disease; and was hospitalized in 1983 for injury to his low 
back and neck caused by falling down stairs with a laundry 
bag.  

The hospital report from April 1983 shows the veteran 
reported a history of low back pain since the sixties.  

A July 1997 report from one of the veteran's private 
providers notes that he had treated the veteran for 
approximately 20 years and had been referred by the veteran's 
physician who had treated him since 1956.  The veteran 
reported to the instant provider that he injured his knee and 
back in the military when he fell down a ramp.  The injury 
was considered minimal due to the veteran being young and in 
excellent condition.  The veteran subsequently had treatment 
since 1962 through 1980 and through his life.  Currently the 
veteran was disabled due to his back and neck disability, the 
condition had worsened from the initial status.  It was noted 
that it was thought that the lumbosacral spine disability was 
service connected.

A note from an attorney from February 1998 reports that the 
veteran had been represented by that law firm since 1959 and 
specifically in 1960 when the veteran was injured in an 
automobile accident.  Due to the length of time, those 
records had been disposed of.  Subsequently, the veteran had 
been represented in several matters including some additional 
personal injury accidents wherein he sustained injuries to 
his back and legs which the doctors attributed to an 
aggravation of a pre-existing condition while in the service.  
The attorney's independent recollection was that the 
veteran's first doctor that examined him in 1960 reported 
that only because of the veteran's youth was he able to 
function with such a serious condition to the lower back that 
impeded movement of the legs.  

At the Board hearing in March 1998, the veteran testified 
that he injured his back and neck when he fell down a ramp in 
service, when he also injured his knee.  When treated for the 
fall in service, he reported that the neck and back were 
hurt, but was told he would get over it, which he did, but 
the symptoms got worse.  He was treated with pain reliever 
and heat at that time.  The only x-ray at that time was for 
the knee.  He initially reported the back pain at the time of 
separation examination but wanted to be discharged and was 
told he would have to stay in for treatment, so he did not 
further report.  He reported that the degenerative disc 
disease and degenerative joint disease of the spine was first 
diagnosed in the early 1960s.  He had neck and back pain post 
service but first sought treatment in 1959 or 1960.

On a VA examination in June 1996, the veteran reported that 
he injured his neck and low back when he injured his knee in 
service.  He reported that he complained about in service and 
subsequently.  Following examination and review of the June 
1992 operative report, the diagnosis was severe degenerative 
disc disease of the cervical and lumbar spine.  

On a VA examination in March 1999, the examiner noted he had 
reviewed the claims file and reported that the veteran did 
have a current back disability.  The evidence supported that 
it was most likely not related to his in service injury in 
1953.  The main rationale for this was that with respect to 
musculoskeletal problems as a result of injuries, there was 
not usually a latent period; that is, a time when there were 
no symptoms from an injury and then development of arthritis 
or herniated discs.  There was no mention that the veteran 
had any back or neck pain following his 1953 injury and upon 
discharge from the service.  It would be expected that had he 
incurred injury of sufficient force to ultimately result in 
the severe back disability which he currently had that he 
would have had symptoms more closely and indeed immediately 
after the injury.  Thus, because it was not believed it was 
likely that his in-service injury in 1953 caused his back or 
neck problems, his disability was more likely related to 
another injury or an idiopathic process or related to age.  
In conclusion it was believed that it was unlikely that the 
veteran's current back disability consisting of severe 
degenerative arthritis of the back was related to his in-
service injury in 1953.  
 
Again, in this case the competent evidence does not show that 
the veteran's current degenerative joint disease of the 
cervical spine and of the lumbar spine are related to his 
service, as indicated by the VA examiner in March 1999 and 
supported by the contemporaneous evidence.  Again, there was 
no mention of the back or neck at the time of the fall in 
service where the veteran injured his knee and nothing 
subsequently until, by the veteran's own report, 1959 or 
1960, several years after service.   

It is noted that some treatment records described by the 
veteran are unavailable as, according to the veteran, the 
providers are deceased, or the records are unavailable due to 
the time period involved.  However, treatment records from 
other providers have been obtained, and these include some 
history of the veteran's treatment.  Further, by the 
veteran's own report at the March 1998 Board hearing, he was 
not treated for the current cervical or lumbar spine 
disability until 1959 or 1960, and further, service medical 
records are of record.

Finally, several private providers have stated that the 
veteran's current disability is related to an injury in 
service.  This was based on the veteran's reported history, 
as again, pursuant to the VA examiner's opinion, for the 
current disability to be related to an injury in service, 
there would be evidence of complaints at the time of injury, 
and immediately thereafter, and again based on the 
contemporaneous evidence, there were no such complaints 
related to the neck or low back at the time of the injury to 
the knee in 1953 or until at least 1959, six years later.  
Therefore, the private providers' comments are not competent 
medical evidence of a nexus.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995) (mere transcription of the veteran's lay 
history by a physician does not constitute competent medical 
evidence).

Further, although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for degenerative joint disease of the cervical 
spine and degenerative joint disease of the lumbar spine.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
on a direct or presumptive basis for degenerative joint 
disease of the cervical spine and degenerative joint disease 
of the lumbar spine.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.  Entitlement to 
service connection for degenerative joint disease of the 
lumbar spine is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

